Per Curiam.
Defendant pled guilty to the charge of attempted fraudulent use of a credit card;1 he did not file a motion to withdraw his guilty plea in the trial court, but here asserts that the same was involuntarily made. The people have filed a motion to affirm pursuant to GCR 1963, 817.5(3).
*101A review of the briefs and records in this cause make it manifest that the questions sought to be reviewed are so insubstantial as to need no argument or formal submission.
Accordingly, the motion to affirm is granted.

MCLA § 750.157q (Stat Ann 1971 Cum Supp § 28.354[16]).